Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NUMBER TWO

TO THE

MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT

DATED AS OF JUNE 28, 2017

BETWEEN

GP COMMERCIAL WF LLC

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

THIS AMENDMENT NUMBER TWO to the Master Repurchase Agreement and Securities
Contract (as defined below) (this “Amendment”) is made this 9th day of February,
2018, between GP COMMERCIAL WF LLC (“Seller”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Buyer”).

 

WHEREAS, Seller and Buyer entered into (i) that certain Master Repurchase
Agreement and Securities Contract, dated as of June 28, 2017, by and between
Seller and Buyer (as amended, restated, supplemented or otherwise modified from
time to time, the “Repurchase Agreement”), and (ii) that certain Fee and Pricing
Letter, dated as of June 28, 2017, by and between Seller and Buyer (as amended,
restated, supplemented or otherwise modified from time to time, the “Fee
Letter”);

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments. Effective as of the date of
this Amendment the Repurchase Agreement is hereby amended as follows:

 

(a)                                 Section 2.01 of the Repurchase Agreement is
hereby amended by adding the definition of “Servicer Remittance Date” in its
appropriate alphabetical order:

 

“Servicer Remittance Date”: Defined in the Servicing Agreement, which definition
is incorporated herein by reference.

 

(b)                                 Section 2.01 of the Repurchase Agreement is
hereby amended by deleting the definitions of “Repurchase Documents”, “Servicer”
and “Servicing Agreement” in their respective entireties and replacing them with
the following:

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Controlled Account Agreements, the Servicing Agreement and
any related sub-servicing agreements, the Pledge and Security Agreement, the
Residual Pledge Agreement, the Guarantee Agreement, the Power of Attorney, the
Contribution Agreement for each Purchased Asset, all Irrevocable Redirection
Notices, all Confirmations, all UCC financing statements, amendments and
continuation statements filed pursuant to any other Repurchase Document, and all
additional documents, certificates, agreements or instruments, the execution of
which is required, necessary or incidental to or desirable for performing or
carrying out any other Repurchase Document.

 

--------------------------------------------------------------------------------


 

“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, Wells Fargo Bank, National Association, or its designee, or any
another servicer acceptable to Buyer, servicing such Purchased Asset under a
Servicing Agreement.

 

“Servicing Agreement”:  That certain Servicing Agreement, dated as of
February 9, 2018, by and among Buyer, Seller, Wells Fargo Bank, National
Association, as servicer, or any other agreement acceptable to Buyer entered
into by Seller and a servicer, or among Buyer, Seller, and a servicer, as
applicable, for the servicing of the Purchased Assets.

 

(c)                                  Section 2.01 of the Repurchase Agreement is
hereby amended by deleting the definitions of “Servicer Joinder Agreement” and
“Servicing Agreement Side Letter” in their respective entireties.

 

(d)                                 Section 5.01 of the Repurchase Agreement is
hereby amended by deleting the section in its entirety and replacing it with the
following:

 

Section 5.01 Waterfall Account.  The Waterfall Account shall be established at
Deposit Account Bank.  Buyer shall have sole dominion and control (including,
without limitation, “control” within the meaning of Section 9-104(a)(2) of the
UCC) over the Waterfall Account pursuant to the terms of the applicable
Controlled Account Agreement.  Neither Seller nor any Person claiming through or
under Seller shall have any claim to or interest in the Waterfall Account.  All
Income received in respect of the Purchased Assets, shall be transferred by
Servicer, subject to the applicable provisions of the Servicing Agreement, from
the Servicer Account into the Waterfall Account on each Servicer Remittance
Date.  All such Income, once deposited in the Waterfall Account, shall be
applied to and remitted by Deposit Account Bank in accordance with this
Article 5.

 

(e)                                  Section 5.02 of the Repurchase Agreement is
hereby amended by deleting the fourth clause in its entirety and replacing it
with the following:

 

fourth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

(f)                                   Section 5.03 of the Repurchase Agreement
is hereby amended by deleting the third clause in its entirety and replacing it
with the following:

 

third, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

(g)                                  Section 10.01(o) of the Repurchase
Agreement is hereby amended by deleting the section in its entirety and
replacing it with the following:

 

(o)  (i) Seller or Servicer (but only to the extent that Buyer or one of its
Affiliates is not Servicer) fails to deposit to the Waterfall Account all Income
and other amounts as required by Section 5.01 and other provisions of this
Agreement when due, or (ii) a Servicer Event of Default (excluding Servicer’s
failure to

 

2

--------------------------------------------------------------------------------


 

deposit Income in the Waterfall Account) shall have occurred and either (x) such
Servicer Event of Default has not been cured, or (y) servicing of the Purchased
Assets has not been transferred to Buyer or a designee of Buyer, in each case in
respect of this clause (ii), within five (5) Business Days of such Servicer
Event of Default;

 

(h)                                 Section 17.01 of the Repurchase Agreement is
hereby amended by deleting subsection (a) in its entirety and replacing it with
the following:

 

(a)  Each Servicer shall service the Purchased Assets on behalf of Buyer.  Each
Servicing Agreement shall contain provisions which are consistent with this
Article 17 and must otherwise be in form and substance reasonably satisfactory
to Buyer, it being understood that in all cases where an Affiliate of Seller is
the Servicer, the related Servicing Agreement shall be in the form approved by
Buyer.

 

(i)                                     Section 17.01 of the Repurchase
Agreement is hereby amended by deleting subsection (d) in its entirety and
replacing it with the following:

 

(d)  The servicing fee payable to each Servicer shall be payable in accordance
with the applicable Servicing Agreement.

 

(j)                                    Exhibit I of the Repurchase Agreement is
hereby amended by deleting the exhibit in its entirety and replacing it with new
Exhibit I which is set forth on Annex I attached hereto.

 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein shall have the respective meanings set forth in the
Repurchase Agreement.

 

SECTION 3.                            Limited Effect.  Except as amended hereby,
the Repurchase Agreement shall continue in full force and effect in accordance
with its terms.  Reference to this Amendment need not be made in the Repurchase
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Repurchase Agreement, any reference in any of such items to
the Repurchase Agreement being sufficient to refer to the Repurchase Agreement
as amended hereby.

 

SECTION 4.                            Representations.  In order to induce Buyer
to execute and deliver this Amendment, Seller hereby represents to Buyer that as
of the date hereof, except as otherwise expressly waived by Buyer in writing,
Seller is in full compliance with all of the terms and conditions of the
Repurchase Agreement, including without limitation, all of the representations
and warranties and all of the affirmative and negative covenants, and no Default
or Event of Default has occurred and is continuing under the Repurchase
Agreement.

 

SECTION 5.                            Fees and Expenses. Subject to the
limitations specified in Section 13.02 of the Repurchase Agreement, Seller
agrees to pay to Buyer all reasonable fees and out of pocket expenses incurred
by Buyer in connection with this Amendment (including all reasonable fees and
out of pocket costs and expenses of Buyer’s legal counsel incurred in connection
with this Amendment) pursuant to Section 13.02 of the Repurchase Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.                            Governing Law. This Amendment and any
claim, controversy or dispute arising under or related to or in connection with
this Amendment, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties will be governed by the laws
of the State of New York without regard to any conflicts of law principles other
than Sections 5-1401 of the New York General Obligations Law.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original but all of which together shall constitute but one and the same
agreement.  This Amendment, to the extent signed and delivered by facsimile or
other electronic means, shall be treated in all manner and respects as an
original agreement and shall be considered to have the same binding legal effect
as if it were the original signed version thereof delivered in person.  No
signatory to this Amendment shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
or other electronic means as a defense to the formation or enforceability of a
contract and each such Person forever waives any such defense.

 

SECTION 8.                            Effect of Amendment. This Amendment and
the transactions contemplated hereby shall not be construed to be, a novation of
any of the obligations owing by Seller, Pledgor or Residual Pledgor (the
“Repurchase Parties”) under or in connection with the Repurchase Agreement, the
Fee and Pricing Letter, the Pledge Agreement, the Residual Pledge Agreement or
any of the other Repurchase Documents to which any Repurchase Party is a party.
It is the intention of each of the parties hereto that (i) the perfection and
priority of all security interests securing the payment of the obligations of
the Repurchase Parties under the Repurchase Agreement, the Pledge Agreement and
the Residual Pledge Agreement are preserved, (ii) the liens and security
interests granted under Repurchase Agreement, the Pledge Agreement and the
Residual Pledge Agreement continue in full force and effect, and (iii) any
reference to the Repurchase Agreement in any Repurchase Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Amendment and the provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer

 

 

 

 

 

By:

/s/ Michael P. Duncan

 

 

Name: Michael P. Duncan

 

 

Title: Vice President

 

Signature Pages to Amendment Number Two to Repurchase Agreement (WF-Granite
Point)

 

--------------------------------------------------------------------------------


 

GP COMMERCIAL WF LLC, as Seller

 

 

 

By:

/s/ Marcin Urbaszek

 

 

Name: Marcin Urbaszek

 

 

Title: Chief Financial Officer

 

 

Signature Pages to Amendment Number Two to Repurchase Agreement (WF-Granite
Point)

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT I

 

[RESERVED]

 

Annex I to Amendment Number Two to Repurchase Agreement (WF-Granite Point)

 

--------------------------------------------------------------------------------